UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4697
GREGORY ROLAND PRUESS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-48)

                      Submitted: May 31, 2001

                      Decided: June 19, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTOR-
NEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PRUESS
                               OPINION

PER CURIAM:

   Gregory Roland Pruess appeals his conviction entered on his guilty
plea to transport of a firearm in interstate commerce by a convicted
felon in violation of 18 U.S.C. § 922(g)(1) (1994), and commission
of an offense while on release in violation of 18 U.S.C. § 3147
(1994). Pruess noted a timely appeal and his counsel filed a brief pur-
suant to Anders v. California, 386 U.S. 738, 744 (1967), in which he
represents that there are no arguable issues of merit in this appeal.
Nonetheless, in his brief, counsel raised and rejected the possibility
that Pruess’s conviction under § 922(g) was unconstitutional for sev-
eral reasons. Appellate counsel also suggested that Pruess’s convic-
tion violated several common law precepts. The time for filing a
supplemental brief has passed and Pruess has not responded, despite
being advised of his right to do so.* Because we find counsel’s
assignments of error to be without merit and can discern no other
reversible error in the record on appeal, we affirm Pruess’s conviction
and sentence.

   On appeal, Pruess first suggests that his conviction under § 922(g)
violates the Second Amendment. However, because Pruess has not
shown how his conviction interferes with the collective right of the
people to maintain a well-regulated militia, we can discern no error
of constitutional magnitude in this regard. Love v. Pepersack, 47 F.3d
120, 124 (4th Cir. 1995). Pruess also contends that § 922(g) violates
the Tenth Amendment by placing an impermissible burden on the
States’ ability to determine which among their citizens may own fire-
arms. We have previously rejected a Tenth Amendment challenge to
§ 922(g), finding that the statute is a proper exercise of Congress’s
commerce power supplementing complementary state legislation. See
United States v. Bostic, 168 F.3d 718, 724 (4th Cir. 1999). Section
922(g) is not an unconstitutional infringement on the powers reserved
to the States. Neither does the absence of a specific intent element
under § 922(g) offend due process. See United States v. Bennett, 975
F.2d 305, 308 (6th Cir. 1992). Finally, there is no merit to counsel’s

  *Pruess raised several claims of error in his notice of appeal which this
court has considered in conjunction with counsel’s assignments of error.
                       UNITED STATES v. PRUESS                       3
broad-based suggestion that Pruess’s conviction violated unspecified
common law precepts.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Forth Circuit Judicial Council in implementation of the Criminal Jus-
tice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   Pruess’s conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED